PER CURIAM:
Vincent Michael Cole appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cole v. Balt. City Police Dep’t, No. 8:14-cv-02787-PWG, 2015 WL 4647799 (D.Md. Aug. 6, 2015). We dispense with oral argument because the facts and legal contentions are *169adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.